Name: Council Regulation (EEC) No 2820/81 of 28 September 1981 temporarily suspending in full the autonomous Common Customs Tariff duties on certain catalysts falling within subheading ex 38.19 G
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/2 Official Journal of the European Communities 1 . 10 . 81 COUNCIL REGULATION (EEC) No 2820/81 of 28 September 1981 temporarily suspending in full the autonomous Common Customs Tariff duties on certain catalysts falling within subheading ex 38.19 G THE COUNCIL OF THE EUROPEAN COMMUNITIES, Customs Tariff duties for the product indicated below shall be suspended in full : CCT heading Description No ex 38.19 G Catalysts in the form of rodlets having a diameter of not less than 1-5 mm and not more than 9-5 mm, containing not less than 60 % by weight of dirontrioxide, not less than 8 % by weight of dipotassium ­ oxide and not less than 0-5 % by weight of dichromiumtrioxide, for use in the produc ­ tion of styrene from ethylbenzene (a) Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas Community production of the product referred to in Article 1 of this Regulation is not suffi ­ cient to meet the needs of user industries in the Community ; whereas it is therefore in the Commu ­ nity's interest to suspend in full the autonomous Common Customs Tariff duties on this product ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sector concerned in the near future , this suspension measure should be taken only temporarily, (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . HAS ADOPTED THIS REGULATION : Article 1 Article 2 From the date of entry into force of this Regulation until 31 December 1981 , the autonomous Common This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 September 1981 . &gt; For the Council The President P. WALKER